33DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement of Amendment
	The following office action is in response to the applicant’s amendment filed on 11/01/2021.	
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 01/03/2020 and 05/04/2020 were filed in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-20 are rejected under 35 U.S.C. 103 as being unpatentable by Nair et al. US 20150087986 A1 “Nair” and further in view of Hancock US 20140056099 A1 “Hancock”.
In regard to claim 1, Nair discloses “An intraluminal ultrasound imaging system, comprising:” (“FIG. 1 is a schematic drawing depicting a medical system including an IVUS (i.e. intravascular ultrasound) imaging system in various applications according to some embodiments of the present disclosure” [0023]. In this case, since the medical system includes an intravascular ultrasound (IVUS) imaging system, under broadest reasonable interpretation, the IVUS imaging system constitutes an intraluminal ultrasound imaging system.); 
“a flexible elongate member configured to be positioned within a body lumen of a patient” (“FIG. 2 shows a solid-state intravascular ultrasound probe 200 for insertion into a patient for diagnostic imaging. The probe 200 includes a catheter 201 having a catheter body 202 and a hollow transducer shaft 204. The catheter body 202 is flexible and has both a proximal end portion 206 and a distal end portion 208” [0036]. Therefore, since the probe 200 can be inserted into a patient for diagnostic imaging and the probe 200 includes a catheter with a flexible catheter body, under broadest reasonable interpretation, the catheter 201 constitutes a flexible elongate member configured to be positioned within a body lumen of a patient.); 
“an annular array of acoustic elements configured to transmit ultrasonic energy into an anatomy and receive echoes corresponding to the transmitted ultrasonic energy, wherein the annular array is positioned around a circumference of the flexible elongate member” (“The transducer subassembly 218 can include either a single transducer or an array. In certain embodiments, the transducer subassembly 18 is an array of 64 individual transducer elements. The 64 transducer elements are distributed around 
“a processor in communication with the annular array and configured to:” (“The interface module 214 communicates with the transducer subassembly 218 by sending and receiving electrical signals to and from the transducer subassembly 218 via at least one electrical signal transmission member (e.g., wires or coaxial cable) within the transducer shaft 204. The interface module 214 can receive, analyze, and/or display information received through the transducer shaft 204. It will be appreciated that any suitable functionality, controls information processing and analysis, and display can be incorporated into the interface module 214” [0041]. In this case, since the interface module 214 communicated with the transducer subassembly 218 (i.e. the annular array) and can receive, analyze and/or display information received from the transducer elements in the transducer shaft 204, under 
“activate a first subaperture of the annular array at a first time to perform a single transmit event at a first time, wherein the first subaperture comprises a first subset of the acoustic elements associated with a first portion of the circumference; thereafter, activate a second subaperture of the annular array to perform the single transmit event, wherein the second subaperture comprises a different, second subset of the acoustic elements associated with a different, second portion of the circumference”; “receive ultrasound signals obtained by activating the first and second subapertures” (“Typically, the flow data is acquired by operating four adjacent transducer elements simultaneously and then receiving on the same four simultaneously. This sequence is repeated 64 times on the same four elements, producing 32 averaged A scan-lines of data from the same physical beam location” [0056]. The act of simultaneously operating four adjacent transducer elements and then simultaneously receiving flow data from the adjacent transducer elements constitutes a single transmit event. Therefore, since the flow data is acquired by operating four adjacent transducer elements simultaneously, under broadest reasonable interpretation, these four adjacent transducer elements constitute a first subaperture of the annular array that comprises a first subset of the acoustic elements associated with a first portion of the circumference that can be activated by the processor at a first time to perform a single transmit event. 
Furthermore, in regard to activating a second subaperture of the annular array to perform the single transmit event, wherein the second subaperture comprises a different, second subset of the acoustic elements associated with a different, second portion of the circumference and activating the first subaperture to perform the single transmit event at a different second time only after activating the second subaperture such that each activation in a sequence of the first and second subapertures corresponds to a different portion of the circumference, Nair discloses “The sequence is stepped around 
In regard to the processor being configured to receive ultrasound signals obtained by activating the first and second subapertures, Nair discloses “Typically, the flow data is acquired by operating four adjacent transducer elements simultaneously and then receiving on the same four simultaneously. This sequence is repeated 64 times on the same four elements, producing 32 averaged A scan-lines of data from the same physical beam location […] The process is repeated on the next set of four elements” [0056]. Therefore, since the flow data can be received based on the operation of the fours adjacent transducer elements, and the process can be repeated for the next set of four elements, under broadest reasonable interpretation, the processor can be configured to receive ultrasound signals obtained by activating the first (i.e. first set of four elements) and second (i.e. the next set of four elements) subapertures.).
determine temporal differences between the received ultrasound signals obtained from the first subaperture at the first and second times”; and “detect motion of the body lumen based on the determined temporal differences”; and “output a visual representation of the detected motion to a display in communication with the processor”.
Hancock discloses “determine temporal differences between the received ultrasound signals obtained from the first subaperture at the first and second times” (“In some embodiments, performance is improved by grouping circuitry near shared resources such as a database of time-of-flight adjustments. Thus, in some embodiments, some aperture engines contain only time-of-flight circuitry and are grouped accordingly” [0153] and “In an exemplary embodiment, a first-level aperture engine is assigned to perform time-of-flight adjustment but not apodization on a subset of the focal ranges within a sub-aperture” [0150]. Furthermore, Hancock discloses “The time-of-flight adjustment unit or units 1206 align the A-line data by shifting the signal in time according to an offset. In some embodiments, the particular offsets applied by the units 1206 are determined based on a geometry of the transducer complex 110 (e.g., degree of curvature, transducer spacing, distance between emitter and receiver, length of signal lines, etc.), a characteristic of a transducer (e.g., firing delay, sensitivity etc.), a characteristic of an aperture (e.g., width, location on the transducer complex, etc.), and/or other relevant factors that affect arrival time” [0143]. In this case, in order for the first-level aperture engine to perform time-of-flight adjustment and the time of flight adjustment unit 1206 provides shifting of a signal based on offsets that are based on the geometry of the transducer complex and other factors that affect the arrival time, under broadest reasonable interpretation, the processor had to have determined temporal differences between the received ultrasound signals obtained from the first subaperture at the first and second times.); and 
“detect motion of the body lumen based on the determined temporal differences” (“In addition to structural focusing, ultrasound focusing systems may have the ability to detect motion. One method 
“output a visual representation of the detected motion to a display in communication with the processor” (“The IVUS console 106 receives the echo data from the transducer complex 110 by way of the PIM 104 and processes the data to create an image of the environment surrounding the transducer complex 110. The console 106 may also display the image on the monitor 108” [0065]; “In addition to structural focusing, ultrasound focusing system may have the ability to detect motion. One method of determining motion in the imaged area is power flow” [0144]; and “To determine changes in time over the series of A-line firings, the data may be weighted and summed. […] For example, the weightings applied may comprise a matched filter keyed to an expected rate of change, such as a typical blood velocity. This has the effect of highlighting motion typical of blood flow and deemphasizing other motion common in a biological environment” [0145]. In order to determine the motion in an imaged area and apply weightings to highlight motion typical of blood flow, under broadest reasonable interpretation, the console 106 (i.e. including a display on the monitor 108) had to have been configured to output a visual representation of the detected motion to a display (i.e. monitor 108) in communication with the processor (i.e. PIM 104).).

In regard to claim 2, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Nair. Likewise, Nair teaches “wherein the processor is configured to activate a plurality of subapertures, including the second aperture, between activation of the first subaperture at the first time and the second time” (“The sequence is stepped around each transducer element, i.e., moves over one transducer element to form the next set of four elements. The process is repeated on the next set of four elements. To lower the resolution, the firing sequence is adjusted so that the sequence skips a transducer when forming a new set, i.e., move two or more transducers from the previous set of four to form the next set of four transducers. For example, a new operating sequence would be operating four adjacent transducer elements simultaneously and then receiving on the same four simultaneously. This sequence is repeated 64 times on the same four elements, producing 32 averaged A scan-lines of data from the same physical beam location. The sequence skips over one or more transducer elements, skipping at least one 
In regard to claim 3, due to its dependence on claim 2, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Nair. Likewise, Nair teaches “wherein the processor is configured to activate the plurality of subapertures to complete at least one revolution around the annular array before activating the first subaperture a second time” (“An example of this embodiment involves revising the transmit/receive sequence to decrease the number of acquisitions in order to move more quickly around a catheter body to produce 360 degrees of information from within a vascular structure. For example, a traditional acquisition sequence for acquiring flow data involves firing four adjacent transducer elements simultaneously and then receiving on the same four elements simultaneously […] The sequence moves over one transducer element to form the next set of four transducer elements. The process is then repeated on the next set of four elements. […] An adjusted transmit/receive sequence would involve skipping over one or more transducer elements when forming a new set, i.e., move two or more transducers from the previous set of four to form the next set of four transducers (or apertures). Decreasing the number of sets allows for faster completion of the cycle around the catheter body, which results in faster acquisition of the adjusted type of data for that one 360 degree frame of data” [0009]. Therefore, in order to perform a transmit/receive sequence to produce 360 degrees of information, a plurality of subapertures have to be activated to move around the catheter body to complete at least one revolution around the annular 
In regard to claim 4, due to its dependence on claim 3, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Nair. Likewise, Nair teaches “wherein the plurality of subapertures comprises all of the subapertures of the annular array except for the first subaperture” (“The sequence is stepped around each transducer element, i.e., moves over one transducer element to form the next set of four elements. The process is repeated on the next set of four elements. To lower the resolution, the firing sequence is adjusted so that the sequence skips a transducer when forming a new set, i.e., move two or more transducers from the previous set of four to form the next set of four transducers. For example, a new operating sequence would be operating four adjacent transducer elements simultaneously and then receiving on the same four simultaneously. This sequence is repeated 64 times on the same four elements, producing 32 averaged A scan-lines of data from the same physical beam location. The sequence skips over one or more transducer elements, skipping at least one element, and forms the next set of four transducer elements. The process is repeated on the next set of four elements” [0056]. In this case, since the sequence steps around each transducer element in order to perform scanning with a next set of four transducer elements and the firing sequence is repeated on the next set of four transducer elements (i.e. subaperture), under broadest reasonable interpretation, a plurality of subapertures can comprise all of the subapertures of the annular array except for the first subaperture (i.e. the first set of four transducer elements).).
In regard to claim 5, due to its dependence on claim 3, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Nair. Likewise Nair teaches “wherein the plurality of subapertures comprises a non-consecutive subset of subapertures of the annular array” (“For example, the low resolution embodiment above can be applied to the image 
In regard to claim 6, due to its dependence on claim 5, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Nair. Likewise, Nair teaches “wherein the non-consecutive subset of the subapertures comprises an interval of M subapertures, wherein a total number of subapertures of the annular array is divisible by M, and wherein the non-consecutive subset of subapertures is less than the total number of subapertures” (“To lower the resolution, the firing sequence is adjusted so that the sequence skips a transducer when forming a new set, i.e., moves two or more transducers from the previous set of four to form the next set of four transducers. […] The sequence skips over one or more transducer elements, skipping at least one element, and forms the next set of four transducer elements. The process is repeated on the next set of four elements. Decreasing the number of sets allows for faster completion of the cycle around the catheter body, which results in faster acquisition of the flow data” [0056]. Furthermore as shown in FIG. 6, the transducer array fires in an aperture size of 4 elements out of 64 transducer elements. Since the annular array includes 64 transducer elements and the aperture size is 4 and one or more transducer elements are skipped to form the next set of transducer elements, the non-consecutive subset of subapertures can include either 13 subsets (i.e. one transducer element skipped between subapertures) or 11 subsets (i.e. two transducer elements skipped between subapertures). Thus, M can equal either 11 
In regard to claim 7, due to its dependence on claim 5, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Nair. Likewise, Nair teaches “wherein the non-consecutive subset of the subapertures comprises an interval of M subapertures, wherein a total number of subapertures of the annular array is not divisible by M, and wherein the non-consecutive subset of the subapertures is less than the total number of subapertures” (“To lower the resolution, the firing sequence is adjusted so that the sequence skips a transducer when forming a new set, i.e., moves two or more transducers from the previous set of four to form the next set of four transducers. […] The sequence skips over one or more transducer elements, skipping at least one element, and forms the next set of four transducer elements. The process is repeated on the next set of four elements. Decreasing the number of sets allows for faster completion of the cycle around the catheter body, which results in faster acquisition of the flow data” [0056]. Furthermore as shown in FIG. 6, the transducer array fires in an aperture size of 4 elements out of 64 transducer elements. Furthermore, Nair discloses “From that image, a certain subsection is chosen for which flow data will be generated. In that manner only a subset of all of the transducers need to be used to acquire flow data that corresponds to the subsection of interest” [0059] and “The subsection can be any subsection of the 360° image, e.g. a 45° subsection, a 60° subsection, a 90° subsection, a 120° subsection, a 135° subsection, a 180° subsection, a 225° subsection, a 240° subsection, a 270° subsection, a 300° subsection, or a 315° subsection” [0060]. In order to acquire flow data from these subsections of 
In regard to claim 8, due to its dependence on claim 2, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Nair. Likewise, Nair teaches “wherein the processor is configured to activate the plurality of subapertures to complete only part of a revolution around the annular array before activating the first subaperture at the second time” (“This embodiment is accomplished by generating a 360° gray-scale cross-section image of the vessel of interest. From that image, a certain subsection is chosen for which flow data will be generated. In that manner, only a subset of all of the transducers need to be used to acquire flow data that corresponds to the subsection of interest” [0059] and The subsection can be any subsection of the 360° image, e.g. a 45° subsection, a 60° subsection, a 90° subsection, a 120° subsection, a 135° subsection, a 180° subsection, a 225° subsection, a 240° subsection, a 270° subsection, a 300° subsection, or a 315° subsection” [0060]. Therefore, since a subsection can be selected from which to acquire flow data and 
In regard to claim 9, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Nair. Likewise, Nair teaches “wherein the processor is further configured to: activate the first subaperture at a third time and a fourth time, wherein the third time is after the first time and the fourth time is after the second time”; “average the received ultrasound signals obtained by the first subaperture at the first time and the third time”; and “average the received ultrasound signals obtained by the first subaperture at the second and the fourth time” (“In another embodiment, the manner of operation of the transducers is adjusted for one type of data to lower the resolution of the flow-data acquired. Typically, the flow data is acquired by operating four adjacent transducer elements simultaneously and then receiving on the same four simultaneously. This sequence is repeated 64 times on the same four elements, producing 32 averaged A scan-lines of data from the same physical beam location” [0056]. The four adjacent transducer elements constitute a first subaperture. Therefore, since the sequence of transmitting/receiving on the same four elements can be performed 64 times, under broadest reasonable interpretation, the processor had to have been configured to activate the first subaperture at a third time and a fourth time, wherein the third time is after the first time and the fourth time is after the second time. Additionally, since 32 average A scan-lines of data can be produced from the same physical beam location, under broadest reasonable interpretation, the processor can average the received ultrasound signals obtained by the first subaperture at the first time and the third time and the processor can average the received ultrasound signals obtained by the first subaperture at the second and the fourth time.).
In regard to claim 10, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Nair. Likewise, Nair teaches “wherein the processor is further configured to: activate an imaging sequence to generate an ultrasound image” (“This sequence is repeated 64 times on the same four elements producing 64 A scan-lines of data from the same physical beam location, which are then averaged by two, resulting in 32 lines. The sequence is stepped around each transducer element to form the next set of four elements as the next aperture. The transmit-receive process is repeated on the next set of four elements. This process enables one image (or frame) of flow data to be acquired” [0046]. Therefore, since the transducer elements can be subjected to a transmit-receive process that is repeated for each aperture (i.e. set of four elements) and one image or frame of flow data can be acquired, under broadest reasonable interpretation, the processor had to have activated an imaging sequence (i.e. transmit-receive process) to generate an ultrasound image.); 
“generate a flow map based on the detected motion, modifying the ultrasound image based on the flow map by coloring of the ultrasound image based on the flow map or overlaying the flow map on the ultrasound image, and output the modified ultrasound image to the display” (“As shown in FIG. 7, panels A-C, the flow data can be overlaid with the image data to provide a combined image. FIG. 7 depicts a 360 degree cross-section view of the inside of a vessel and therefore the flow data represents blood flow in the vessel […] Panel B shows an image of flow data alone” [0048]. Thus, since the flow data represents blood flow in the vessel and that blood flow can be depicted in panel B, under broadest reasonable interpretation, this flow data constitutes a flow map which is based on the detected motion. Furthermore, since the flow data can be overlaid with the image data to provide a combined image, under broadest reasonable interpretation, the processor had to have been configured to modify the ultrasound image by coloring portions of the ultrasound image based on the flow map or overlaying the flow map on the ultrasound image and to output the modified ultrasound image to the display. 
In regard to claim 11, Nair teaches “A method for detecting motion in a body lumen” (“A method for producing an intravascular image, the method comprising: causing transducers of an intravascular ultrasound device to generate a plurality of different types of data, each type of data being based on a different manner of operation of the transducers […]” [Claim 11]. Thus, the method involves activating the transducers of an intravascular ultrasound device in different manners of operation. In regard to the detecting motion in a body lumen, Nair discloses “In flow imaging mode, the IVUS catheter transmit sequence is changed so that first the transducers operate as usual to acquire the gray-scale image scan-lines and then the transducer elements are operated in a different way to collect the information on the motion or flow. FIG. 6 illustrates the transducer operating sequence in the flow imaging mode. The acoustic information is acquired by transmitting on four adjacent transducer elements simultaneously and then receiving on the same four simultaneously” [0045]. Therefore, since the transducer elements can be operated to collect information on the motion or flow, under broadest reasonable interpretation, the method can be used to detect motion in a body lumen.); 
“controlling, by a processor, an annular array of acoustic elements in communication with the processor to perform a scan sequence, wherein the annular array is coupled to a distal portion of a flexible elongate member configured to be positioned within the body lumen, and wherein activating the scan sequence comprises” (“The transducer subassembly 218 can include either a single transducer or an array. In certain embodiments, the transducer subassembly 18 is an array of 64 individual transducer elements. The 64 transducer elements are distributed around the circumference of the transducer shaft 
Furthermore, in regard to the annular array being coupled to a distal portion of a flexible elongate member configured to be positioned within the body lumen, Nair discloses “FIG. 2 shows a solid-state intravascular ultrasound probe 200 for insertion into a patient for diagnostic imaging. The probe 200 includes a catheter 201 having a catheter body 202 and a hollow transducer shaft 204. The catheter body 202 is flexible and has both a proximal end portion 206 and a distal end portion 208” [0036]. Therefore, since the probe 200 can be inserted into a patient for diagnostic imaging and the probe 200 includes a catheter with a flexible catheter body, under broadest reasonable interpretation, the catheter 201 constitutes a flexible elongate member configured to be positioned within a body lumen of a patient.
Furthermore, in regard to the processor in communication with the annular array to perform a scan sequence, Nair discloses “The interface module 214 communicates with the transducer 
“activating a first subaperture of the annular array to perform a single transmit event at a first time, wherein the first subaperture comprises a first subset of the acoustic elements associated with a first portion of the circumference; thereafter, activating a second aperture of the annular array to perform the single transmit event, wherein the second subaperture comprises a different, second subset of the acoustic elements associated with a different, second portion of the circumference; activating the first subaperture to perform the single transmit event at a different, second time only after activating the second aperture such that each activation is a sequence of the first and second subapertures corresponds to different portion of the circumference; receiving, at the processor, ultrasound signals obtained by activating the first and second subapertures” (“Typically, the flow data is acquired by operating four adjacent transducer elements simultaneously and then receiving on the same four simultaneously. This sequence is repeated 64 times on the same four elements, producing 32 averaged A scan-lines of data from the same physical beam location” [0056]. Therefore, since the flow data is acquired by operating four adjacent transducer elements simultaneously and receiving data from these four adjacent transducer elements and this sequence can be repeated on the same four elements 64 times, under broadest reasonable interpretation, these four adjacent transducer elements constitute a first 
Furthermore, in regard to activating a second aperture of the annular array to perform the single transmit event, wherein the second subaperture comprises a different, second subset of the acoustic elements associated with a different, second portion of the circumference and activating the first subaperture to perform the single transmit event at a different, second time only after activating the second aperture such that each activation is a sequence of the first and second subapertures corresponds to different portion of the circumference, Nair discloses “The sequence is stepped around each transducer element, i.e. moves over one transducer elements to form the next set of four elements. The process is repeated on the next set of four elements. To lower the resolution, the firing sequence is adjusted so that the sequence skips a transducer from the previous set of four to form the new set of four transducers. […] The sequence skips over one or more transducer elements, skipping at least one element and forms the next set of four transducer elements. The process is repeated for the next set of four elements” [0056]. In this case, the next set of four elements constitutes a second subaperture of the annular array comprising a different subset of acoustic elements associated with a different portion of the circumference that can be activated by the processor (i.e. the interface module 214). Furthermore, since the sequence of activation of the set of transducer elements can be stepped around each transducer element, under broadest reasonable interpretation, the first subaperture can be activated to perform the single transmit event at a different, second time only after activating the second subaperture such that each activation in a sequence of the first and second subapertures corresponds to different portion of the circumference.
Additionally, In regard to receiving, at the processor, ultrasound signals obtained by activating the first and second subapertures, Nair discloses “Typically, the flow data is acquired by operating four adjacent transducer elements simultaneously and then receiving on the same four simultaneously. This 
Nair does not teach “determining differences in phase between the received ultrasound signals obtained from the first subaperture at the first and second times”; “detecting motion of the body lumen based on the determined difference in phase”; and “outputting a visual representation of the detected motion to a display in communication with the processor”.
Hancock discloses “determining differences in phase between the received ultrasound signals obtained from the first subaperture at the first and second times” (“In some embodiments, performance is improved by grouping circuitry near shared resources such as a database of time-of-flight adjustments. Thus, in some embodiments, some aperture engines contain only time-of-flight circuitry and are grouped accordingly” [0153] and “In an exemplary embodiment, a first-level aperture engine is assigned to perform time-of-flight adjustment but not apodization on a subset of the focal ranges within a sub-aperture” [0150]. Furthermore, Hancock discloses “The time-of-flight adjustment unit or units 1206 align the A-line data by shifting the signal in time according to an offset. In some embodiments, the particular offsets applied by the units 1206 are determined based on a geometry of the transducer complex 110 (e.g., degree of curvature, transducer spacing, distance between emitter and receiver, length of signal lines, etc.), a characteristic of a transducer (e.g., firing delay, sensitivity etc.), a characteristic of an aperture (e.g., width, location on the transducer complex, etc.), and/or other relevant factors that affect arrival time” [0143]. In this case, in order for the first-level aperture engine 
“detecting motion of the body lumen based on the determined difference in phase” (“In addition to structural focusing, ultrasound focusing systems may have the ability to detect motion. One method of determining motion in the imaged area is power flow. […] In other words, instead of focusing multiple A-lines within an aperture, a single A-line is fired and captured multiple times. The change in the signal of the A-line between firings can be correlated to scatterer motion” [0144] and “For example, the weightings applied may comprise a matched filter keyed to an expected rate of change, such as a typical blood velocity. This has the effect of highlighting motion typical of blood flow and deemphasizing other motion common in a biological environment” [0145]. Therefore, since the ultrasound focusing system can detect motion by capturing A-lines multiple times and correlating changes in the signal with scatterer motion and weightings can be applied to highlight motion typical of blood flow, under broadest reasonable interpretation, the processor had to have been configured to detect motion in the body lumen (i.e. blood vessel) based on the determined temporal differences.); and
“outputting a visual representation of the detected motion to a display in communication with the processor” (“The IVUS console 106 receives the echo data from the transducer complex 110 by way of the PIM 104 and processes the data to create an image of the environment surrounding the transducer complex 110. The console 106 may also display the image on the monitor 108” [0065]; “In addition to structural focusing, ultrasound focusing system may have the ability to detect motion. One method of determining motion in the imaged area is power flow” [0144]; and “To determine changes in time over the series of A-line firings, the data may be weighted and summed. […] For example, the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the method of Nair so as to include the processor determining the differences in phase from the first subaperture and detecting motion in the body lumen as disclosed in Hancock in order to determine how the body lumen changes over the course of intraluminal imaging. Blood flow through blood vessels causes motion within the vessel. By determining the temporal differences between the first and second activations of the first subaperture (i.e. disclosed in Nair) according to the Hancock, an image can be produced to determine the characteristics of the blood flow and consequently the movement of the body lumen. With this information in mind the user can determine whether the motion is disrupted and therefore develop a treatment strategy to restore or otherwise improve the flow of material through the body lumen. Combining the prior art elements according to known techniques would yield the predictable result of detecting the motion of the body lumen based on the signals acquired from the first subaperture.  
In regard to claim 12, due to its dependence on claim 11, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Nair. Likewise, Nair teaches “wherein activating the scan sequence further comprises activating a plurality of subapertures, including the second subaperture, between activating the first subaperture at the first time and the second time” (“The sequence is stepped around each transducer element, i.e., moves over one 
In regard to claim 13, due to its dependence on claim 12, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Nair. Likewise, Nair teaches “wherein activating the plurality of subapertures comprising activating the plurality of subapertures to complete at least one revolution around the annular array before activating the first subaperture a second time” (“An example of this embodiment involves revising the transmit/receive sequence to decrease the number of acquisitions in order to move more quickly around a catheter body to produce 360 degrees of information from within a vascular structure. For example, a traditional acquisition sequence for acquiring flow data involves firing four adjacent transducer elements simultaneously and then receiving on the same four elements simultaneously […] The sequence moves over one transducer element to form the next set of four transducer elements. The process is then 
In regard to claim 14, due to its dependence on claim 13, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Nair. Likewise, Nair teaches “wherein activating the plurality of subapertures comprises activating all of the subapertures of the annular array except for the first subaperture” (“The sequence is stepped around each transducer element, i.e., moves over one transducer element to form the next set of four elements. The process is repeated on the next set of four elements. To lower the resolution, the firing sequence is adjusted so that the sequence skips a transducer when forming a new set, i.e., move two or more transducers from the previous set of four to form the next set of four transducers. For example, a new operating sequence would be operating four adjacent transducer elements simultaneously and then receiving on the same four simultaneously. This sequence is repeated 64 times on the same four elements, producing 32 averaged A scan-lines of data from the same physical beam location. The sequence skips over one or more transducer elements, skipping at least one element, and forms the next set of four transducer elements. The process is repeated on the next set of four elements” [0056]. In this case, since the 
In regard to claim 15, due to its dependence on claim 13, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Nair. Likewise, Nair teaches “wherein activating the plurality of subapertures comprises activating a non-consecutive subset of subapertures of the annular array” (“For example, the low resolution embodiment above can be applied to the image data to produce a 360° low resolution image of a vessel. For that to be performed, one or more of the transducers would be skipped when forming a next set of 14 transducer elements from the previous set of 14 transducer elements. From that low resolution image, a subsection of the image can be selected to be overlaid with flow data” [0062]. In this case in order to produce a 360° image of the vessel, the plurality of subapertures (i.e. set of transducer elements) have to be activated. Since one or more of the transducers would be skipped to form the next set of transducer elements, under broadest reasonable interpretation, the plurality of subapertures can comprise a non-consecutive subset of subapertures of the annular array.).
In regard to claim 16, due to its dependence on claim 15, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Nair. Likewise, Nair teaches “wherein the non-consecutive subset of the subapertures comprises an interval of M subapertures, wherein a total number of subapertures of the annular array is divisible by M, and wherein the non-consecutive subset of the subapertures is less than the total number of subapertures” (“To lower the resolution, the firing sequence is adjusted so that the sequence skips a transducer when forming a new set, i.e., moves two or more transducers from the previous set of four to form the next set of four 
In regard to claim 17, due to its dependence on claim 15, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Nair. Likewise, Nair teaches “wherein the non-consecutive subset of the subapertures comprises an interval of M subapertures, and wherein a total number of subapertures of the annular array is not divisible by M, and wherein the non-consecutive subset of the subapertures is less than the total number of subapertures” (“To lower the resolution, the firing sequence is adjusted so that the sequence skips a transducer when forming a new set, i.e., moves two or more transducers from the previous set of four to form the next set of four transducers. […] The sequence skips over one or more transducer elements, skipping at least one element, and forms the next set of four transducer elements. The process is repeated on the next a 90° subsection, a 120° subsection, a 135° subsection, a 180° subsection, a 225° subsection, a 240° subsection, a 270° subsection, a 300° subsection, or a 315° subsection” [0060]. In order to acquire flow data from these subsections of interest, the non-consecutive subset of the subapertures comprising an interval of M subapertures would have to be activated. For example, if a subsection of 180° was desired and the annular array includes 11 or 13 total subsets of non-consecutive subapertures, the non-consecutive subset of the subapertures would have to comprise an interval of 5-7 subapertures, to obtain flow data from a 180° subsection of the annular array. Since the annular array includes 64 transducer elements and the aperture size is 4 and one or more transducer elements are skipped to form the next set of transducer elements, the total number of subsets in the annular array can be 13 subsets (i.e. one transducer element skipped between subapertures) or 11 subsets (i.e. two transducer elements skipped between subapertures). Therefore, since flow data can be acquired from a subsection of the image, under broadest reasonable interpretation, the non-consecutive subset of the subapertures comprises an interval of M subapertures (i.e. 5-7 in the case of a 180° subsection), and a total number of subapertures of the annular array (i.e. 11 of 13 in a 64 element annular array) is not divisible by M and the non-consecutive subset of the subapertures is less than the total number of subapertures.
In regard to claim 18, due to its dependence on claim 12, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Nair. Likewise, Nair wherein activating the plurality of subapertures includes activating the plurality of subapertures to complete only part of a revolution around the annular array before activating the first subaperture at the second time” (“This embodiment is accomplished by generating a 360.degree. gray-scale cross-section image of the vessel of interest. From that image, a certain subsection is chosen for which flow data will be generated. In that manner, only a subset of all of the transducers need to be used to acquire flow data that corresponds to the subsection of interest” [0059] and The subsection can be any subsection of the 360° image, e.g. a 45° subsection, a 60° subsection, a 90° subsection, a 120° subsection, a 135° subsection, a 180° subsection, a 225° subsection, a 240° subsection, a 270° subsection, a 300° subsection, or a 315° subsection” [0060]. Therefore, since a subsection can be selected from which to acquire flow data and the subsection would require a subset of the transducers to be activated, under broadest reasonable interpretation, the processor had to have been configured to activate the plurality of subapertures to complete only part of a revolution around the annular array before activating the first subaperture at the second time.).
In regard to claim 19, due to its dependence on claim 11, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Nair. Likewise, Nair teaches “activating the first subaperture at a third time and a fourth time, wherein the third time is after the first time and the fourth time is after the second time; averaging the received ultrasound signals obtained by the first subaperture at the first time and the third time; and averaging the received ultrasound signals obtained by the first subaperture at the second and the fourth time” (“In another embodiment, the manner of operation of the transducers is adjusted for one type of data to lower the resolution of the flow-data acquired. Typically, the flow data is acquired by operating four adjacent transducer elements simultaneously and then receiving on the same four simultaneously. This sequence is repeated 64 times on the same four elements, producing 32 averaged A scan-lines of data from the same physical beam location” [0056]. The four adjacent transducer elements constitute a first 
In regard to claim 20, due to its dependence on claim 11, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Nair. Likewise, Nair teaches “activating an imaging sequence to generate an ultrasound image” (“This sequence is repeated 64 times on the same four elements producing 64 A scan-lines of data from the same physical beam location, which are then averaged by two, resulting in 32 lines. The sequence is stepped around each transducer element to form the next set of four elements as the next aperture. The transmit-receive process is repeated on the next set of four elements. This process enables one image (or frame) of flow data to be acquired” [0046]. Therefore, since the transducer elements can be subjected to a transmit-receive process that is repeated for each aperture (i.e. set of four elements) and one image or frame of flow data can be acquired, under broadest reasonable interpretation, the processor had to have activated an imaging sequence (i.e. transmit-receive process) to generate an ultrasound image.); 
“generating a flow map based on the detected motion; modifying the ultrasound image by coloring portions of the ultrasound image based on the flow map or overlaying the flow map on the ultrasound image; and outputting the modified ultrasound image to the display” (“As shown in FIG. 7, panels A-C, the flow data can be overlaid with the image data to provide a combined image. FIG. 7 depicts a 360 degree cross-section view of the inside of a vessel and therefore the flow data represents 
Response to Arguments
Applicant’s arguments, see Remarks page 12, filed 11/01/2021, with respect to the objections to the drawings have been fully considered and are persuasive. The objections to the drawings in the non-final rejection of 08/06/2021 have been withdrawn. 
Applicant’s arguments, see Remarks page 13, filed 11/01/2021, with respect to the objections to the specification have been fully considered and are persuasive. The objections to the specification in the non-final rejection of 08/06/2021 have been withdrawn. 
Applicant’s arguments, see Remarks page 13, filed 11/01/2021, with respect to the rejections of claims 1, 6, 7, 9-11, 16-17, 19-20 under 35 U.S.C. 112(b) have been fully considered and are persuasive given the amendments to the claims. The rejections of claims 1, 6, 7, 9-11, 16-17, 19-20 under 35 U.S.C. 112(b) in the non-final rejection of 08/06/2021 have been withdrawn. 

Furthermore, Nair discloses “In another embodiment, a sectors approach is applied. In this manner only a subset of transducers, corresponding to an area of interest are used to produce the flow data. This embodiment is accomplished by generating a 360° gray-scale cross-section image of the vessel of interest. From that image a certain subsection is chosen for which flow data will be generated” [0059] and “The subsection can be any subsection of the 360° image e.g. a 45° subsection […]” [0060] and “For 
Furthermore, the examiner respectfully asserts that the secondary reference of Hancock teaches to “output a visual representation of the detected motion to a display in communication with the processor” for the reasons stated in the 35 U.S.C. 103 section above.
Therefore, the examiner respectfully maintains the rejections for the reasons stated in the Response to Arguments and the 35 U.S.C. 103 rejection sections above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Spencer et al. US 20160007947 A1 “Spencer”.
Spencer is pertinent to the applicant’s disclosure because it includes “At a high level, the intravascular device 302 can be a rotational IVUS device (FIG. 3a) or a solid-state IVUS device (FIG. 3b). […] The solid state IVUS device can include an array of transducer elements 332” [0029].
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN E SELMER whose telephone number is (571)272-6190.  The examiner can normally be reached on Mon. - Fri. 7:30-4:30 (Alternate Fridays Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 




/K.E.S. /Examiner, Art Unit 3793                                                                                                                                                                                                        
/JOSEPH M SANTOS RODRIGUEZ/Primary Examiner, Art Unit 3793